        Case 3:19-cv-01547-MCC Document 33 Filed 08/03/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


                                                    CORRECTED NOTICE
Uzma Malik

                     vs.                      CASE NUMBER: 3:19-CV-1547

Wyoming Valley Medical Center, P.C., et al.


TYPE OF CASE: Civil




TAKE NOTICE that a proceeding in this case has been set for the place, date and time
set forth below:



                     Date and Time: August 5, 2020 at 10:15 a.m.



Type of Proceeding: Telephonic Initial Case Management Conference. (Conference call
information sent by e-mail.)




Date: August, 2020                                  /s/ Mark J. Armbruster
                                                         Deputy Clerk

CC:   Magistrate Judge Martin C. Carlson
      Ari Karpf, Esq.
      Timothy Seiler, Esq.
      Jill Lashay, Esq.
      Sunshine Thomas, Esq.
      Donna Walsh, Esq.
      Richard Armezzani, Esq.
